Citation Nr: 0609597	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-31 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus, claimed as bilateral foot disorder.  

2.  Entitlement to service connection for deep vein 
thrombosis of the lower extremities, claimed as blood clots 
of the legs.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
November 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the aforementioned 
claimed disabilities.  

The veteran testified at a Travel Board hearing in 
September 2005 before the undersigned Acting Board Member in 
September 2005.  A transcript of that hearing is of record in 
the claims folder.  

The issue of entitlement to service connection for bilateral 
pes planus being remanded is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence showing that the veteran had 
deep vein thrombosis during service.  

2.  There is no competent medical evidence linking the 
veteran's present deep vein thrombosis to his active service.  




CONCLUSION OF LAW

Deep vein thrombosis was not incurred of aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case adequately 
informed the appellant of the types of evidence needed to 
substantiate his claim.  Furthermore, the RO sent letters to 
the appellant in November 2002 and July 2004, which asked him 
to submit certain information, and informed him of the 
responsibilities of the claimant and VA concerning obtaining 
evidence to substantiate his claim.  In accordance with the 
requirements of the VCAA, the letters informed the appellant 
what evidence and information VA would be obtaining, and 
essentially asked the appellant to send to VA any information 
he had to process the claim.  The letters also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  VA informed the appellant what he 
needed to show for a service connection claim.  In view of 
this, the Board finds that the Department's duty to notify 
has been fully satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in the 
instant case.  The Board concludes, that to proceed to a 
decision on the merits would not be prejudicial to the 
appellant in this instance.  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant, and examination reports are in the file.  He 
has not identified any additional evidence pertinent to his 
claim not already of record, or attempted to be located, or 
requested by VA.  There are no known additional records to 
obtain.  He was offered the opportunity to testify at a Board 
hearing, and did so in September 2005.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  As previously stated, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating and/or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board concludes that since the 
preponderance of the evidence is not in favor of his claim on 
appeal, any question as to the appropriate disability rating 
or effective date to be assigned is moot.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with his case.  


II.  Service Connection for Deep Vein Thrombosis

The veteran and his representative contend, in essence, that 
the veteran has a deep vein thrombosis of both lower 
extremities as a result of active service.  The veteran 
claims that his legs gave out on him in service while 
marching and training and this could have been the onset of 
this disorder.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

A review of the record reveals that service connection is not 
warranted for a deep vein thrombosis of the lower 
extremities.  Service medical records are devoid of findings, 
treatment, or diagnosis for deep vein thrombosis in service.  
On separation examination from service, the veteran's lower 
extremities were clinically evaluated as normal.  

After service, the veteran was treated for deep vein 
thrombosis of the lower extremities on many occasions.  The 
first medical evidence of deep vein thrombosis of the lower 
extremities was in September 1994.  The veteran also 
testified at Travel Board hearing that this was when he first 
received treatment for the disorder.  None of the medical 
evidence of record associated with the claims folder, 
however, links the veteran's deep vein thrombosis with an 
event or injury in service.  In fact, the only person who has 
alleged that that the veteran's deep vein thrombosis was at 
all related to service is the veteran himself.  It is well 
established that lay persons cannot provide testimony when an 
expert opinion is required.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The veteran's present deep vein thrombosis of the lower 
extremities is not linked to service or to any condition 
related to service.  As a result, service connection for deep 
vein thrombosis of the lower extremities, claimed as blood 
clots of the legs, is not warranted.  


ORDER

Service connection for deep vein thrombosis of the lower 
extremities, claimed as blood clots of the legs, is denied.  


REMAND

The veteran and his representative contend, that service 
connection is warranted for bilateral pes planus based upon 
service incurrence.  The veteran claims that he did not have 
bilateral pes planus prior to service, but upon entrance, 
when marching and training, he began to get huge marks on his 
feet, and pes planus was subsequently diagnosed.  

An April 1959 service medical history report reveals that the 
veteran denied having any foot problems.  His October 29, 
1959 service entrance examination report is negative for a 
finding of pes planus.  One day following his service 
entrance examination, pes planus, second degree, was 
diagnosed.  On separation from service, pes planus, second 
degree, was again diagnosed.  The veteran testified at his 
Travel Board hearing, that he had been treated since service 
for bilateral pes planus, that his private physician who 
treated him has since died, and his medical records are not 
available to him.  An examination with an opinion is 
necessary in this regard.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned.   In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  

Based on the foregoing, additional development is necessary 
prior to final disposition of this claim.  Accordingly, this 
matter is REMANDED for the following:

1.  The veteran should be scheduled for a 
VA podiatric examination.  All indicated 
studies, should be obtained.  The claims 
folder should be made available to the 
examiner prior to examination of the 
veteran.  After review of the record and 
examination, the examiner should address 
the following:

a)  Whether the veteran currently 
has pes planus.

b)  If pes planus is found, did it 
exist prior to service?  If so, was 
there an increase in the disability 
during service.  If an increase in 
the disability is found during 
service was such increase due to the 
natural progress of the disorder?

c)  If determined that the veteran 
has pes planus which did not exist 
prior to service, is it at least as 
likely as not due to his active 
service.  A complete rationale must 
be provided for all opinions 
rendered.  

2.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claim on appeal, as outlined by the Court 
in Dingess/Hartmann v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

3.  Readjudicate the issue of entitlement 
to service connection for bilateral pes 
planus, claimed as a bilateral foot 
disorder.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





______________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


